Ostrander, J.
Declaration was personally served on defendant and his default entered-March 29, 1905. Judgment for plaintiff followed. Motion to set aside judgment and default and for an order restraining proceedings to collect said judgment was presented to the court, and an order staying proceedings made and the motion and accompanying papers filed with the clerk September 30, 1905. The notice of hearing said motion was served on opposing counsel October 2d. On hearing, judgment and default were-set aside. On the application of relator, plaintiff in said action, the writ of mandamus is issued to set aside the order vacating said judgment and opening said default because the application was not made within six months after the default was entered. Circuit Court Rule 12; Petley v. Wayne Circuit Judge, 124 Mich. 14; Carpenter v. Judge of Superior Court of Grand Rapids, 126 Mich. 8; Jocgue v. McRae, ante, 370. The contention of respondent that the matter should be governed by Michigan Mut. Fire-Ins. Co. v. Wayne Cir*634cuit Judge, 112 Mich. 270, Pratt v. Montcalm Circuit Judge, 105 Mich. 502, Steel v. Clinton Circuit Judge, 133 Mich. 695, and other like decisions, is denied, since the essential purpose of the rule is to set a limit to the time within which the court may act.
McAlvay, Grant, Hooker, and Moore, JJ., concurred.